Citation Nr: 1317049	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  09-43 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals post right foot neuroma excision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1977 to December 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was not provided a VA examination and no VA medical opinion was obtained in connection with her claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c) (4); see also Charles v. Principi, 16 Vet. App. 370 (2002); and also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Historically, in a May 2005 rating decision, the Veteran was granted service connection for status-post excision of the nerve of the dorsum of the right foot with residual of paresthesias of the dorsum of foot and symptomatic scar associated with tibial sesamoiditis, left foot, post-operative.  Subsequently, treatment records indicate excision of entrapped neuroma, right second intermetatarsal space of the right foot in May 2006.  The Veteran contends that the neuroma excision in her right foot is a continuation of her long history of foot problems.  Thus, the appellant should be afforded a VA examination to determine the nature and etiology of any currently present residuals of right foot neuroma excision. 

Accordingly, this case is REMANDED to the RO or the AMC for the following actions:

1.  Undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the Veteran's claimed residuals of right foot neuroma excision.

2.  Then, the Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the claimed residuals of right foot neuroma excision.  The claims folder must be provided to and reviewed by the examiner.  Based on examination results and a review of the claims folder, the examiner should provide an opinion with respect to each currently present residual of right foot neuroma excision as to whether there is a 50 percent or better probability that the disorder is etiologically related to service or to the Veteran's service-connected status-post excision of the nerve of the dorsum of the right foot with residual of paresthesias of the dorsum of foot and symptomatic scar.  The opinion should include whether any service-connected disability has permanently aggravated any of the said residuals of the right foot neuroma excision.  The rationale for each opinion expressed must also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to her and her representative, and she should be afforded the requisite period of time for a response.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


